DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/867,838.  Claims 1-13 are currently pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2020 has been considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  line 2, “performs” should be changed to - -perform- -.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  line 2, “plurality of controller” should be changed to - -plurality of controllers- - for claim consistency (see Claim 1, line 3).  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  line 2, “the shift range device” should be changed to - -the shift range control device- - for claim consistency (see Claim 13, line 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6, line 2 states, “set in advance” which is unclear.  Specifically, it is unclear what “in advance” is referring to, i.e. in advance of what?

Claim 7, line 2 states, “set in advance” which is unclear.  Specifically, it is unclear what “in advance” is referring to, i.e. in advance of what?

Claim 8, line 2 states, “set in advance” which is unclear.  Specifically, it is unclear what “in advance” is referring to, i.e. in advance of what?

Claim 10 recites the limitation "the drive circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 10 should be amended to depend from Claim 3, which provides support for this limitation in Claim 3, line 3.

Claim 10 recites the limitation "the energization" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 10 should be amended to depend from Claim 3, which provides support for this limitation in Claim 3, line 3.

Claim 10 recites the limitation "the switching element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 10 should be amended to depend from Claim 3, which provides support for this limitation in Claim 3, line 3.

Claim 10 recites the limitation "the energization duty command" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 10 should be amended to depend from Claim 3, which provides support for this limitation in Claim 3, line 2.

Claim 10 recites the limitation "the on-off control" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 10 should be amended to depend from Claim 3, which provides support for this limitation in Claim 3, lines 2-3.

Allowable Subject Matter
Claims 1-5, 9 and 11-13 are allowed.
Claims 6-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a shift range control device wherein, when the control information of the first controller is different from the control information of the second controller, one of the first controller and the second controller is set as a continuation controller, and a different one of the first controller and the second controller is set as a stop controller; the stop controller is configured to stop the drive control; and the continuation controller is configured to perform the drive control of the motor, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a shift range control device wherein, when the first control information is different from the second control information, the first controller is configured to cause the first drive circuit to start the driving of the motor and the second controller is configured to cause the second drive circuit not to start the driving of the motor, in combination with the other elements required by independent claim 13.
BEYSE (US 2011/0046859s A1), being the closest prior art, discloses a shift range control device that includes a primary controller and a watchdog controller to allow fail-safe operation in the event of primary controller failure (see paragraphs [0005]-[0007] and [0032]).  However, the reference fails to disclose the above mentioned limitations that deal with situations involving different control information between the first and second controllers and setting specific controllers as continuation/driving or stop/non-driving controllers. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BEYSE (US 2011/0046859 A1) discloses a shift range control device (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655